Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-20-00299-CR

                                      IN RE Henry T. GARLAND

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 5, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On May 29, 2020, relator filed a petition for writ of mandamus complaining no action has

been taken on four applications for writ of habeas corpus pending before the trial court since May

of 2018. Thereafter, this court requested a response from the respondent and real party in interest.

On July 6, 2020, the trial court denied each of the applications. Because relator has now received

a ruling on his four applications, we dismiss the petition as moot.

                                                       PER CURIAM

Do not publish




1
 This proceeding arises out of Cause Nos. 789989, 789991, 792091, and 792093, styled State of Texas v. Henry T.
Garland, pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable Gloria Saldana presiding.